DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.
 

Election/Restrictions

Applicant’s election without traverse of Species I, corresponding to Figures 3A and 3B and originally filed Claims 1-23 in the reply filed on 02 March 2022 is acknowledged.

Specification

The amendments to the Specification received 02 March 2022 are accepted.


Response to Amendment

In the response received 10 October 2022, the applicant has amended independent Claim 1 to recite “wherein an optical axis of the removable lens assembly is positioned off-center relative to a lens mount when the removable lens assembly is coupled to the head-mounted display and to the glasses frame;” the applicant has amended independent Claim 17 to recite “wherein the interchangeable lens assembly is configured to be coupled to the head-mounted display and to the glasses frame in one predetermined position;” and the applicant has amended independent Claim 23 to recite “wherein the mechanical coupling features are configured to cause the removable lens assembly to couple to the head-mounted display and the glasses frame in at least two predetermined positions.”
The originally filed Specification recites, with reference to Figures 3A-3B and Figure 4: 

[0071] Referring again to FIGS. 3-4, the lens mount 316c and the removable lens assembly 120 are cooperatively configured for the removable lens assembly 120 to removably couple to the lens mount 316c to be supported thereby. As shown, the lens mount 316c and the removable lens assembly 120 include cooperative coupling features 316d, 322, respectively. The cooperative coupling features 316d, 322 are magnetic and may be referred to as magnetic coupling features. The magnetic coupling features 316d, 322 are arranged at corresponding positions of the lens mount 316c and the lens frame 340 of the removable lens assembly 120 for the lens mount 316c to support the removable lens assembly 120 in the one or more predetermined positions (i.e., vertically, laterally, and rotationally) at which the lens element 330 is properly aligned with the eye of the user.

[0074] The removable lens assembly 120 and the lens mount 316c may be configured for the removable lens assembly 120 to be mounted to the lens mount 316c in only one predetermined position. For example, the lens element 330 may have an optical axis that is to be positioned off-center relative to the lens mount 316c, thereby requiring the removable lens assembly 120 to be coupled to the lens mount 316c in one predetermined position. If the removable lens assembly 120 were instead coupled the lens mount 316c in another position rotated therefrom, the optical axis would be moved relative to the lens mount 316c and, thereby, relative to the display 316a and the eye of the user, resulting in reduced image quality perceived by the user.

[0075] The magnetic coupling features 316d, 322 may be configured to prevent incorrect positioning of the removable lens assembly 120 relative to the lens mount 316c. For example, as shown in FIG. 4 with the magnetic coupling features 322 illustrated in dashed lines in FIG. 4 (e.g., being embedded, hidden, or otherwise coupled to the lens frame 340), the magnetic coupling features 316d, 322 may be positioned and/or distributed asymmetrically to prevent alignment of corresponding pairs of the magnetic coupling features 316d, 322 and, thereby, prevent coupling of the removable lens assembly 120 to the lens mount 316c in another position (e.g., rotated by 180 degrees). Instead or additionally, the magnetic characteristics of the magnetic coupling features 316d, 322 (e.g., orientation and whether being an attractor plate or a permanent magnetic) may prevent magnetic coupling of those magnetic coupling features 316d that do not correspond to each other in another position (e.g., rotated orientation). For example, if the removable lens assembly 120 were rotated by 180 degrees, the magnetic coupling features 316d, 322 that are aligned but do not correspond to each other may not attract each other (e.g., two attractor plates) or may repel each other (e.g., permanent magnets with common poles positioned adjacent each other).

[0078] Instead of having only one mounting position, the removable lens assembly 120 and the lens mount 316c may be configured for the removable lens assembly 120 to be mounted to the lens mount 316c in more than one position. For example, the lens frame 340 and the lens mount 316c, the coupling features, and/or the mechanical alignment features may be cooperatively configured for the removable lens assembly 120 to couple to the lens mount 316c in two predetermined positions (e.g., by being two-fold rotationally symmetric) or more (e.g., three, or four) and to not couple to the lens mount 316c in other positions.
As evidenced by the originally filed Specification, the amendments to independent Claims 1, 17, and 23, as presented in the response received 10 October 2022, are directed to an orientation of coupling features implemented to couple the claimed “lens assembly” to the claimed “head-mounted display” and/or “glasses frame.”  Specifically, the disposition of these coupling features allows for a “lens assembly” to be mounted in “one predetermined position,” such as a position in which an “optical axis” is “positioned off-center relative to a lens mount,” or “at least two predetermined positions” based on the symmetry of the coupling features and/or a shape of the “lens assembly.”


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 13-20, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebert (US 11,163,166).
(It should be noted that the Ebert reference was submitted by the applicant via Information Disclosure Statement (IDS) received 17 December 2021).

As pertaining to Claim 1, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) a display and vision correction system (see (300) in Fig. 3 and (400) in Fig. 4 corresponding to (1000, 900) in Fig. 9; and see Col. 1, Ln. 19-26 and Ln. 30-42) comprising: 
a head-mounted display unit (i.e., a head worn display system; see Fig. 3 and Fig. 4) configured to be worn on a head of a user and having a display (see (300) in Fig. 3; and see (410) in Fig. 4) for providing graphical content (i.e., virtual reality display content) to a user (see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22); 
a glasses frame (see (1010, 910) in Fig. 9) configured to be worn on the head of the user (see Col. 8, Ln. 46-57); and 
a removable lens assembly (see (100) in Fig. 1) that is interchangeably usable with the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and with the glasses frame (again, see (1010, 910) in Fig. 9), the removable lens assembly (see (100) in Fig. 1) having a corrective lens element (see (110) in Fig. 1; and see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41),
wherein an optical axis of the removable lens assembly (see (100) in Fig. 1) is positioned off-center relative to a lens mount (see (120, 122,124) in Fig. 1) when the removable lens assembly (see (100) in Fig. 1) is coupled to the head-mounted display (i.e., the head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9; note that the shape of the lens assembly (100) is asymmetrical and positioned to produce an optical axis that aligns with an eye of a user, and coupling features (120, 122,124) are positioned and/or distributed asymmetrically; see Col. 4, Ln. 18-27; Col. 7, Ln. 42-59; and Col. 8, Ln. 58-67 through Col. 9, Ln. 1-2).

As pertaining to Claim 3, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes coupling features (see (122) and (124) in Fig. 1) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9; see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 4, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that common ones of the coupling features (see (122) and (124) in Fig. 1) removably couple the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and also removably couple the removable lens assembly (100) to the glasses frame (see (1010, 910) in Fig. 9; and again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 5, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) is removably couplable (again, see (122) and (124) in Fig. 1) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and the glasses frame (see (1010, 910) in Fig. 9) to provide different wear positions of the corrective lens element (110) relative to the user (again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 13, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) engages a first set of facial datums of the user (i.e., see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) to locate the corrective lens element (110) in a first wear position (i.e., an arbitrary wear position) relative to the user, and the glasses frame (see (1010, 910) in Fig. 9) engages a second set of facial datums of the user (i.e., see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) to locate the corrective lens element (see (110) in Fig. 1 corresponding to (1010, 910) in Fig. 9) in a second wear position (i.e., an arbitrary wear position) relative to the user (see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 14, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first set of facial datums (i.e., again, see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) includes a brow of the user (see the brow strap in Fig. 3, for example), and the second set of facial datums (i.e., again, see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) includes ears of the user (see the frame in Fig. 9 extending over a user’s ears; again, see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 15, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first set of facial datums (i.e., again, see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) does not include ears of the user (see the brow strap in Fig. 3, for example), and the second set of facial datums (i.e., again, see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) does not include the brow of the user (see the frame in Fig. 9 extending over a user’s ears; again, see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 16, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first wear position (i.e., an arbitrary wear position of the head worn display system; see Fig. 3 and Fig. 4) and the second wear position (i.e., an arbitrary wear position of the glasses frame; see (1010, 910) in Fig. 9) are the same (i.e., relative to a user’s eyes; again, see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 17, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) a method for vision correction (see (300) in Fig. 3 and (400) in Fig. 4 corresponding to (1000, 900) in Fig. 9; and see Col. 1, Ln. 19-26 and Ln. 30-42) comprising: 
providing an interchangeable lens assembly (see (100) in Fig. 1) having a corrective lens element (see (110) in Fig. 1) and a first coupling feature (i.e., a magnetic or mechanical coupling feature; see any (122) or (124) in Fig. 1) that corresponds both to a second coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of a head-mounted display unit (i.e., a head worn display system; see Fig. 3 and Fig. 4; and see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22) for coupling the interchangeable lens assembly (100) to the head-mounted display unit (i.e., the head worn display system; again, see Fig. 3 and Fig. 4) and to a third coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of a glasses frame (see (1010, 910) in Fig. 9; and see Col. 8, Ln. 46-57) for coupling the interchangeable lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9; see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41),
wherein the interchangeable lens assembly (see (100) in Fig. 1) is configured to be coupled to the head-mounted display (i.e., the head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9) in one predetermined position (see Fig. 1 and note that the shape of the lens assembly (100) is asymmetrical and positioned to produce an optical axis that aligns with an eye of a user, and coupling features (120, 122,124) are positioned and/or distributed asymmetrically such that the lens assembly can only be coupled in one predetermined position; see Col. 4, Ln. 18-27; Col. 7, Ln. 42-59; and Col. 8, Ln. 58-67 through Col. 9, Ln. 1-2).

As pertaining to Claim 18, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1), the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4), and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) are magnetic (again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 19, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1), the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4), and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) are mechanical (again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 20, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the providing includes providing the interchangeable lens assembly (see (100) in Fig. 1) with a fourth coupling feature (i.e., a magnetic or mechanical coupling feature; see any (122) or (124) in Fig. 1) that corresponds both to a fifth coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of the head-mounted display unit (i.e., the head worn display system; see Fig. 3 and Fig. 4; and again, see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22) for coupling the interchangeable lens assembly (100) to the head-mounted display unit (i.e., the head worn display system; again, see Fig. 3 and Fig. 4) and to a sixth coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of the glasses frame (see (1010, 910) in Fig. 9; and again, see Col. 8, Ln. 46-57) for coupling the interchangeable lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9),
wherein fourth coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1), the fifth coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4), and the sixth coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) are magnetic (see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Dominguez et al. (hereinafter “Dominguez” US 2019 / 0187490).

As pertaining to Claim 2, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes a magnetic coupling feature (see (122) in Fig. 1) and a mechanical coupling feature (see (124) in Fig. 1) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9), the mechanical coupling feature (124) is receivable by the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and the glasses frame (see (1010, 910) in Fig. 9) to prevent relative movement of the removable lens assembly (100) in directions transverse to and along an optical axis of the corrective lens element (see (110) in Fig. 1); 
wherein the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) engages a first set of facial datums of the user (i.e., see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) to locate the corrective lens element (110) in a first wear position (i.e., an arbitrary wear position) relative to the user, the first set of facial datums (i.e., again, see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) including a brow of the user (see the brow strap in Fig. 3, for example); and 
wherein the glasses frame (see (1010, 910) in Fig. 9) engages a second set of facial datums of the user (i.e., see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) to locate the corrective lens element (see (110) in Fig. 1 corresponding to (1010, 910) in Fig. 9) in a second wear position (i.e., an arbitrary wear position) relative to the user, the second set of facial datums (i.e., again, see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) including ears of the user (see the frame in Fig. 9 extending over a user’s ears; see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

While Ebert discloses that the removable lens assembly (100) includes a magnetic coupling feature (122) and a mechanical coupling feature (124) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9), Ebert does not explicitly provide a detailed description of the mechanical coupling feature (124).  That is, Ebert does not explicitly show the mechanical coupling feature (124) includes a male component that is receivable by female components of the head-mounted display unit and of the glasses frame to prevent relative movement of the removable lens assembly.
However, in the same field of endeavor, Dominguez discloses (see Fig. 1 and Fig. 2) a removable lens assembly (14) that is removably couplable to a head-mounted display unit and/or a glasses frame (see (12)) by means of a magnetic coupling feature (see (54, 60) and (56, 62)) and a mechanical coupling feature (see (78, 90) and (80, 88)), wherein the mechanical coupling feature (again, see (78, 90) and (80, 88)) includes a male component (see (78, 90)) that is receivable by female components (see (80, 88)) of the head-mounted display unit and/or glasses frame (see (12)) to prevent relative movement of the removable lens assembly (14; and see Page 3, Para. [0038]-[0039], [0042], [0044]-[0046]; and see Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055]).  In a similar manner to Ebert, Dominguez suggests a combination of any number of magnetic coupling features and any number of mechanical coupling features to removably couple a removable lens assembly to a head-mounted display unit and/or a glasses frame.  In this regard, Dominguez suggests structural components that allow for the precise alignment of the removable lens with the head-mounted display unit and/or a glasses frame using a simple combination of magnetic coupling features and mechanical coupling features (see Page 4 through Page 5, Para. [0059] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Dominguez in order to provide a means of precisely aligning the removable lens with the head-mounted display unit and the glasses frame using the structure suggested by Dominguez, such that the mechanical coupling feature (124) of Ebert includes a male component that is receivable by female components of the head-mounted display unit and of the glasses frame to prevent relative movement of the removable lens assembly.

As pertaining to Claim 6, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes a lens mechanical coupling feature (see any (124) in Fig. 1), the glasses frame (see (1010, 910) in Fig. 9) includes a glasses coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9), and one of the lens mechanical coupling feature (see any (124) in Fig. 1) or the glasses coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) is couplable to the other of the lens mechanical coupling feature (see any (124) in Fig. 1) or the glasses coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) to couple the removable lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

Ebert does not explicitly provide a detailed description of the lens mechanical coupling feature (124).  That is, Ebert does not explicitly show that one of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) is receivable by the other of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) to couple the removable lens assembly to the glasses frame.
However, in the same field of endeavor, Dominguez discloses (see Fig. 1 and Fig. 2) a removable lens assembly (14) that is removably couplable to a head-mounted display unit and/or a glasses frame (see (12)) by means of a magnetic coupling feature (see (54, 60) and (56, 62)) and a mechanical coupling feature (see (78, 90) and (80, 88)), wherein a lens mechanical coupling feature (again, see (78, 90) and (80, 88)) includes a component (see (78, 90)) that is receivable by components (see (80, 88)) of the head-mounted display unit and/or glasses frame (see (12)) to prevent relative movement of the removable lens assembly (14; and see Page 3, Para. [0038]-[0039], [0042], [0044]-[0046]; and see Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055]).  In a similar manner to Ebert, Dominguez suggests a combination of any number of magnetic coupling features and any number of mechanical coupling features to removably couple a removable lens assembly to a head-mounted display unit and/or a glasses frame.  In this regard, Dominguez suggests structural components that allow for the precise alignment of the removable lens with the head-mounted display unit and/or a glasses frame using a simple combination of magnetic coupling features and mechanical coupling features (see Page 4 through Page 5, Para. [0059] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Dominguez in order to provide a means of precisely aligning the removable lens with the head-mounted display unit and the glasses frame using the structure suggested by Dominguez, such that one of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) is receivable by the other of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) to couple the removable lens assembly to the glasses frame, as suggested by Dominguez, to prevent relative movement of the removable lens assembly.

As pertaining to Claim 7, the combined teachings of Ebert and Dominguez disclose (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9 of Ebert in combination with Fig. 1 and Fig. 2 of Dominguez) that the lens mechanical coupling feature (see any (124) in Fig. 1 of Ebert) of the removable lens assembly (100) is a male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert), the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) of the glasses frame (see (1010, 910) in Fig. 9) is a female component (see (80, 88) in Fig. 2 of Dominguez) for receiving the male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) to couple the removable lens assembly (100) to the glasses frame (see (1010, 910) in Fig. 9 of Ebert), and the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert) includes a display mechanical coupling feature (i.e., again, a corresponding coupling feature of the head-mounted display unit, see Fig. 3 and Fig. 4, corresponding to any (124) in Fig. 1 of Ebert) that is another female component (again, see (80, 88) in Fig. 2 of Dominguez) for receiving the male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) to couple the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41 of Ebert along with Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055] of Dominguez).

As pertaining to Claim 8, the combined teachings of Ebert and Dominguez disclose (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9 of Ebert in combination with Fig. 1 and Fig. 2 of Dominguez) that the lens mechanical coupling feature (see any (124) in Fig. 1 of Ebert) of the removable lens assembly (100) is a female component (again, see (80, 88) in Fig. 2 of Dominguez), the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) of the glasses frame (see (1010, 910) in Fig. 9) is a male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) receivable by the female component (again, see (80, 88) in Fig. 2 of Dominguez) to couple the removable lens assembly (100) to the glasses frame (see (1010, 910) in Fig. 9 of Ebert), and the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert) includes a display mechanical coupling feature (i.e., again, a corresponding coupling feature of the head-mounted display unit, see Fig. 3 and Fig. 4, corresponding to any (124) in Fig. 1 of Ebert) that is another male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) receivable by the female component (again, see (80, 88) in Fig. 2 of Dominguez) to couple the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41 of Ebert along with Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055] of Dominguez; and note that Ebert suggests that the coupling features, including the male and/or female components, may be disposed on either or both of the removable lens assembly and the glasses frame and/or head-mounted display unit; see Col. 7, Ln. 23-41).

As pertaining to Claim 9, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the lens mechanical coupling feature (see any (124) in Fig. 1) and the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) engage each other (see Fig. 2 of Dominguez) to prevent movement of the removable lens assembly (100) relative to the glasses frame (see (1010, 910) in Fig. 9) transverse to an optical axis of the removable lens assembly (100; again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 10, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the lens mechanical coupling feature (see any (124) in Fig. 1) and the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) engage each other (see Fig. 2 of Dominguez) to prevent movement of the removable lens assembly (100) relative to the glasses frame (see (1010, 910) in Fig. 9) along and about the optical axis of the removable lens assembly (100; again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 11, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes a first magnetic coupling feature (i.e., the magnetic coupling feature of the corrective lens element (110); again, see any (122) in Fig. 1) spaced apart from the lens mechanical coupling feature (see any (124) in Fig. 1), the glasses frame (see (1010, 910) in Fig. 9) includes a second magnetic coupling feature (i.e., a corresponding magnetic coupling feature of the glasses frame; see (1010, 910) in Fig. 9) corresponding to the first magnetic coupling feature (i.e., the magnetic coupling feature of the corrective lens element (110); again, see any (122) in Fig. 1) for magnetically coupling the removably lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 12, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) includes a third magnetic coupling feature (i.e., a corresponding magnetic coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) corresponding to the first magnetic coupling feature (i.e., the magnetic coupling feature of the corrective lens element (110); again, see any (122) in Fig. 1) for magnetically coupling the removably lens assembly (100) to the head-mounted display unit (again, see Fig. 3 and Fig. 4; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 21, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes both magnetic coupling features (see (122) in Fig. 1) and mechanical coupling features (see (124) in Fig. 1) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9), the mechanical coupling features (124) are receivable by the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and the glasses frame (see (1010, 910) in Fig. 9) to prevent movement of the removable lens assembly (100) in directions transverse to, along, and about an optical axis of the corrective lens element (see (110) in Fig. 1; see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

Ebert does not explicitly provide a detailed description of the mechanical coupling feature (124).  That is, Ebert does not explicitly show that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1) is receivable within each of the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9).
However, in the same field of endeavor, Dominguez discloses (see Fig. 1 and Fig. 2) a removable lens assembly (14) that is removably couplable to a head-mounted display unit and/or a glasses frame (see (12)) by means of a magnetic coupling feature (see (54, 60) and (56, 62)) and a mechanical coupling feature (see (78, 90) and (80, 88)), wherein the mechanical coupling feature (again, see (78, 90) and (80, 88)) includes a component (see (78, 90)) that is receivable within components (see (80, 88)) of the head-mounted display unit and/or glasses frame (see (12)) to prevent relative movement of the removable lens assembly (14; and see Page 3, Para. [0038]-[0039], [0042], [0044]-[0046]; and see Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055]).  In a similar manner to Ebert, Dominguez suggests a combination of any number of magnetic coupling features and any number of mechanical coupling features to removably couple a removable lens assembly to a head-mounted display unit and/or a glasses frame.  In this regard, Dominguez suggests structural components that allow for the precise alignment of the removable lens with the head-mounted display unit and/or a glasses frame using a simple combination of magnetic coupling features and mechanical coupling features (see Page 4 through Page 5, Para. [0059] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Dominguez in order to provide a means of precisely aligning the removable lens with the head-mounted display unit and the glasses frame using the structure suggested by Dominguez, such that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1) is receivable within each of the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) to prevent relative movement of the removable lens assembly.

As pertaining to Claim 22, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1) engages each of the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) to prevent relative movement of the interchangeable lens assembly (see (100) in Fig. 1) in directions transverse to, along, and about an optical axis of the corrective lens element (see (110) in Fig. 1; and again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Albanese (US 5,321,442).

As pertaining to Claim 23, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9; and see Col. 1, Ln. 19-26 and Ln. 30-42) a removable lens assembly (see (100) in Fig. 1) comprising:
a corrective lens element (see (110) in Fig. 1); and
a first mechanical coupling feature (see any (124) in Fig. 1) coupled to the corrective lens element (110) and configured to be interchangeable with each of a second mechanical coupling feature (i.e., a corresponding mechanical coupling feature) of a head-mounted display unit (i.e., a head worn display system; see Fig. 3 and Fig. 4; and see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22) to prevent movement of the corrective lens element (110) relative to the head-mounted display unit (i.e., the head worn display system; again, see Fig. 3 and Fig. 4) in directions transverse to and along an optical axis of the corrective lens element (110) and a third mechanical coupling feature (i.e., a corresponding mechanical coupling feature) of a glasses frame (see (1010, 910) in Fig. 9; and see Col. 8, Ln. 46-57) to prevent movement of the corrective lens element (110) relative to the glasses frame (again, see (1010, 910) in Fig. 9) in directions transverse to the optical axis of the corrective lens element (110; see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41),
wherein the mechanical coupling features (see (120, 122,124) in Fig. 1) are configured to cause the removable lens assembly (again, see (100) in Fig. 1) to couple to the head-mounted display (i.e., the head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9) in at least one predetermined position (see Col. 4, Ln. 18-27; Col. 7, Ln. 42-59; and Col. 8, Ln. 58-67 through Col. 9, Ln. 1-2).
	
	Ebert does not explicitly show an example in which the mechanical coupling features are configured to cause the removable lens assembly to couple to the head-mounted display and the glasses frame in at least two predetermined positions.  That is, Ebert does not explicitly show an example in which the shape of the lens assembly (100) is symmetrical and coupling features (120, 122,124) are positioned and/or distributed symmetrically.  However, this feature is well-known in the art with regard to removable lens assemblies.
	In fact, in the same field of endeavor, Albanese discloses (see Fig. 2 and Fig. 5) a removable lens assembly comprising a corrective lens element (6), a plurality of first mechanical coupling features (12) coupled to the corrective lens element (6), and a plurality of second mechanical coupling features (14) coupled to a lens mount frame (2) of a head-mounted unit or glasses frame, wherein the corrective lens element (6) is symmetrical and the mechanical coupling features (12, 14) are configured to cause the removable lens assembly to couple to the head-mounted unit or glasses frame in at least two predetermined positions (see Col. 2, Ln. 24-26 and Ln. 45-48).  It is a goal of Albanese to provide a removable lens assembly with easily interchangeable lenses to allow a user to utilize many different lenses in a single base frame, providing the obvious benefit of convenience and cost-savings (see Col. 1, Ln. 36-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Albanese such that the mechanical coupling features are configured to cause the removable lens assembly to couple to the head-mounted display and the glasses frame in at least two predetermined positions to provide the obvious benefits of easy interchangeability, convenience, and cost-savings.


Response to Arguments

Applicant's arguments filed 10 October 2022 have been fully considered but they are either not persuasive or are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ebert, teach or fairly suggest that “an optical axis of the removable lens assembly is positioned off-center relative to a lens mount when the removable lens assembly is coupled to the head-mounted display and to the glasses frame” as recited in independent Claim 1, and/or that “the interchangeable lens assembly is configured to be coupled to the head-mounted display and to the glasses frame in one predetermined position” as recited in independent Claim 17 (see Remarks at Pages 7 through 9).  The examiner respectfully disagrees.
As discussed in the Response to Amendments section above, the features of newly amended independent Claims 1 and 17 are directed to an orientation of coupling features implemented to couple the claimed “lens assembly” to the claimed “head-mounted display” and/or “glasses frame.”  Specifically, the disposition of these coupling features allows for a “lens assembly” to be mounted in “one predetermined position,” such as a position in which an “optical axis” is “positioned off-center relative to a lens mount.”  Ebert plainly discloses these features with respect to the asymmetrical lens assembly (100) as shown in Figure 1 and the disposition of the coupling features (120, 122,124).  Specifically, the shape of the lens assembly (100) is asymmetrical and positioned to produce an optical axis that aligns with an eye of a user, and coupling features (120, 122,124) are positioned and/or distributed asymmetrically such that the lens assembly can only be coupled in one predetermined position (again, see Col. 4, Ln. 18-27; Col. 7, Ln. 42-59; and Col. 8, Ln. 58-67 through Col. 9, Ln. 1-2).
The applicant has further argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ebert, teach or fairly suggest that “the mechanical coupling features are configured to cause the removable lens assembly to couple to the head-mounted display and the glasses frame in at least two predetermined positions” as recited in independent Claim 23 (again, see Remarks at Pages 7 through 9).  The examiner again respectfully points out that the features of newly amended independent Claim 23 are directed to an orientation of coupling features implemented to couple the claimed “lens assembly” to the claimed “head-mounted display” and/or “glasses frame.”  Specifically, the disposition of these coupling features and the shape of the “lens assembly” allows for a “lens assembly” to be mounted in “at least two predetermined positions” based on the symmetry of the coupling features and/or a shape of the “lens assembly.”  The examiner agrees that Ebert does not explicitly show this feature.  However, the combined teachings of Ebert and Albanese, as newly relied upon in the above rejections, render these feature obvious.  Therefore, the rejection of Claims 1-23 is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622